DETAILED ACTION
The communication dated 12/13/2021 has been entered and fully considered.
Claims 1-2, 5-6, 9-11, 16-18, 20-21 and 26-27 have been cancelled. Claims 3-4, 7-8, 12-14, 23-24 and 28-29 have been amended. Claims 30-34 are new. Claims 3-4, 7-8, 12-14, 23-25, 28-34 are pending. Claims 15, 19 and 22 have been withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amy Graveline on 3/18/2022.
The application has been amended as follows: 
Claim 15. (Cancelled)
Claim 19. (Cancelled)
Claim 22. (Cancelled)

REASONS FOR ALLOWANCE
Claims 3-4, 7-8, 12-14, 23-25 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered: SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA. SUHARA teaches a first repairing plate (31) and second repairing plate (32) [0059]. Items 31 and 32 are carbon fibers in sheet form and are heated to be cured [0061] and are flexible [0064-0066]. SUHARA teaches the first repairing (31) and second repairing plate (32) are conformable 
SUHARA fails to suggest, teach or disclose: laminates configured to be selectively conformable to a respective predetermined radius of curvature, forming an inventory comprising the plurality of composite laminates, wherein the inventory is configured such that one or more of the composite laminates of the inventory are configured to be assembled together, determining a customized sequence of two or more of the composite laminates from the inventory to be assembled together in a stacked assembly to form a particular repair part, and wherein the customized sequence is selected based on a respective size, thickness, shape, and/or fiber orientation of the respective composite laminate to create the particular repair part that meets predetermined criteria for repairing the particular damaged composite structure.
One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify SUHARA, by having laminates configured to be selectively conformable to a respective predetermined radius of curvature, forming an inventory comprising the plurality of composite laminates, wherein the inventory is configured such that one or more of the composite laminates of the inventory are configured to be assembled together, determining a customized sequence of two or more of the composite laminates from the inventory to be assembled together in a stacked assembly to form a particular repair part, and wherein the customized sequence is selected based on a respective size, thickness, shape, and/or fiber orientation of the respective composite laminate to create the particular repair part that meets predetermined criteria for repairing the particular damaged composite structure, and the applicant has done so for the benefit of fabricating customizable composite repair parts more quickly, as taught in the instant specification [pg. 3, lines 1-10], and for fully cured composite laminates to have some give in order to bend slightly to be forced to selectively conform to a given damaged composite structure to account for variations in the damaged composite structure that is being repaired, as stated in the Remarks of 12/13/2021 on page 15, second paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748